Citation Nr: 9900929	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-02 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
low back disorder with radiculopathy.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which confirmed and continued a 10 
percent evaluation for the service-connected low back 
disability.  In a February 1992 decision, the Hearing Officer 
assigned a 20 percent evaluation to the service-connected low 
back disability, which was effectuated by the RO in a May 
1992 rating decision.  In an August 1998 rating decision, the 
RO assigned a 40 percent evaluation to the service-connected 
low back disability.  

Initially his case was previously remanded by the Board in 
December 1994 and the issues on appeal were: (1) Entitlement 
to a permanent and total disability rating for pension 
purposes; (2) Entitlement to an evaluation in excess of 20 
percent for a low back disability with radiculopathy.  While 
in remand status, the veteran was granted a non-service 
connected pension.  Therefore, the only issue remaining for 
appellate review is the one listed on the front page of this 
decision. 


REMAND

The Board notes that in a November 1998 written argument, 
submitted by the veterans representative, it was argued that 
recently submitted private medical evidence submitted by Judi 
Fitzgerald, B.M.E., D.C., D.N.B.C.E., of the Fitzgerald 
Chiropractic Clinic, dated in November 1998, revealed that 
the veteran had been involved in a motor vehicle accident in 
May 1998 (the veteran was last examined by VA in February 
1998), and that he had sustained an injury to his low back 
which aggravated his service-connected low back disorder.  As 
a result, it is argued that the veterans service-connected 
low back disorder has increased in severity.  In light of 
such opinion, the Board is of the opinion that additional 
development is necessary prior to final appellate review.  In 
this regard, the VA has a statutory duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  That duty includes 
obtaining medical records when deemed necessary.  Murphy v. 
Derwinski, 1 Vet App. 78 (1990).  This duty also includes 
obtaining VA examinations when deemed necessary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:


1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
February 1998 for his service-connected 
low back disorder with radiculopathy.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran which are not 
currently of record, to include any 
private or VA medical records associated 
with the May 1998 motor vehicle accident. 

2.  Thereafter, the RO should schedule 
the veteran for a VA orthopedic 
examination by a board certified 
orthopedist who has not previously 
examined him, if available, to determine 
the current severity of the veterans low 
back disability with radiculopathy.  All 
indicated tests and studies, including X-
rays and range of motion studies in 
degrees, are to be conducted, and all 
findings should be reported in detail.  
The examiner should report on any 
objective evidence of pain or functional 
loss due to pain. The physician should 
also be requested to provide an opinion 
as to whether it is as least as likely as 
not that pain or cramping could 
significantly limit functional ability 
during flare-ups.  

The physician should also be requested to 
determine whether and to what extent 
weakened movement, excess fatigability or 
incoordination are exhibited.  The 
examiner should also discuss the presence 
of any demonstrable muscle spasms, absent 
ankle jerk or other neurological symptoms 
compatible with sciatic neuropathy which 
are present during the examination.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  After a review of the claims 
folder, the examiner is requested to 
provide an opinion as to which 
manifestations exhibited by the veteran 
are part and parcel of his service-
connected low back disorder with 
radiculopathy.  A complete rationale for 
all opinions and conclusions expressed 
should be given.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Appeals for Veterans Claims has 
determined that a remand by the Board 
confers upon a claimant, as a matter of 
law, the right to compliance with remand 
orders.  See generally Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).

4.  Thereafter, the RO should undertake 
any other indicated development, review 
all evidence of record, and readjudicate 
the issue of entitlement to an evaluation 
in excess of 40 percent for the service-
connected low back disorder.  

If the benefit sought on appeal is not granted to the 
satisfaction of the veteran, a Supplemental Statement of the 
Case should be issued, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
consideration, if otherwise in order. By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is notified by 
the RO.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
